TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00609-CV



                                Burger Nation, LLC, Appellant

                                                 v.

                           Wukasch Properties, Ltd., LLP, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-12-002160, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                            ORDER

PER CURIAM


               Appellant Burger Nation, LLC has filed a motion asking this Court to supplement the

clerk’s record in this case. We grant the motion in part and direct the Travis County District Clerk

to file a supplemental clerk’s record containing a copy of the “Judges Notes” associated with Cause

No. D-1-GN-12-002160.

               It is so ordered on January 15, 2014.

Before Chief Justice Jones, Justices Pemberton and Rose